The state has made a motion to strike the bill of exceptions upon the ground that it was not signed by the presiding judge within 60 days from the date of its presentation, as required by law. The indorsements made by the trial judge show that the bill was presented to him October 29, 1925, and that the same was signed by him January 8, 1926. The bill was not signed within 60 days, but 71 days from the date of presentation. The motion to strike is granted. Code 1923, § 6433; Ettore v. State, 214 Ala. 99, 106 So. 508.
The only questions presented for review are those resulting from the refusal of certain charges requested by defendant. In the absence of a bill of exceptions we will not review the action of the trial court in refusing requested charges. Ramsey v. State, 18 Ala. App. 373, 92 So. 94.
Finding no error on the record, the judgment is affirmed.
Affirmed.